SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2006 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number0-17793 Wilder Richman Historic Properties II, L.P. (Exact name of Registrant as specified in its charter) Delaware 13-3481443 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 340 Pemberwick Road Greenwich, Connecticut (Address of principal executive offices) Zip Code Registrant's telephone number, including area code:(203) 869-0900 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. Yes No X Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated FilerNon-Accelerated Filer X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of September 13, 2011, there were 0 units of limited partnership interest outstanding. WILDER RICHMAN HISTORIC PROPERTIES II, L.P. AND SUBSIDIARIES Part I - Financial Information Table of Contents Item 1. Financial Statements Page Consolidated Balance Sheets as of August 31, 2006 (Unaudited) and February 28, 2006 3 Consolidated Statements of Operations for the three and nine month periods ended August 31, 2006 and 2005 (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended August 31, 2006 and 2005 (Unaudited) 6 Notes to Financial Statements as of August 31, 2006 (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosure About Market Risk 10 Item 4. Controls and Procedures 10 Part II – Other Information Item 1. LegalProceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures for Certifications 12-16 2 WILDER RICHMAN HISTORIC PROPERTIES II, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) August 31,2006 February 28, 2006 ASSETS Cash and cash equivalents $ $ Mortgage escrows and other deposits Assets held for sale Other assets $ $ LIABILITIES AND PARTNERS’ EQUITY Liabilities Accounts payable and accrued expenses Accrued interest payable State of New Jersey filing fee Liabilities held for sale Due to related parties MINORITY INTEREST PARTNERS’ EQUITY $ $ See notes to consolidated financial statements. 3 WILDER RICHMAN HISTORIC PROPERTIES II, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended August 31, 2006 Six Months Ended August31, 2006 Three Months Ended August 31, 2005 Six Months Ended August 31, 2005 (Restated) (Restated) REVENUE Interest $ EXPENSES Administrative Investor service fees - affiliate State of New Jersey Filing Fees INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) ) DISCONTINUED OPERATIONS REVENUE Rent EXPENSES Administrative Operating Management fee – affiliate Investor service fees - affiliate Financial Depreciation and amortization 7,425 14,850 831,628 Income from discontinued operations before minority interest Minority interest income ofoperating partnerships ) INCOME FROM DISCONTINUED OPERATIONS NET INCOME $ continued 4 WILDER RICHMAN HISTORIC PROPERTIES II, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS - CONTINUED (Unaudited) Three Months Ended August 31, 2006 Six Months Ended August 31, 2006 Three Months Ended August 31, 2005 Six Months Ended August 31,2005 (Restated) (Restated) NET INCOME ALLOCATED TO Limited partners $ General partner $ NET INCOME ALLOCATED PER UNIT OF LIMITED PARTNERSHIP INTEREST () $ NET INCOME (LOSS) FROM CONTINUING OPERATIONS ALLOCATED PER UNIT OF LIMITED PARTNERSHIP INTEREST $ ) $ ) $ $
